DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed March 03, 2021, claims 1-10 have been amended and claim 11 is new. Claims 7-10 are withdrawn from consideration. Claims 1 through 11 are currently pending.

Response to Arguments
Applicant's arguments filed March 03, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention such as reducing the stickiness of a side/edge surface of the adhesive tape roll, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Furthermore, Wright (U.S. Patent Publication No. 2014/0178599) teaches that it was known in the art to perform stickiness reduction method on the edge/side face an adhesive tape roll.

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gorbig (U.S. Patent # 6,444,274) in view of Serwon (U.S. Patent Publication No. 2002/0132110) and Affinito et al (U.S. Patent # 6,656,537).
	In the case of claim 1, Gorbig teaches a method for reducing the end/reverse face of an adhesive tap by depositing an antiadhesive coating (Abstract and Column 1 Lines 4-24). The process comprised a low pressure plasma deposition process of enriching a polyfunctional silane with a plasma stream and directing the enriched precursor onto the roll/reverse end of the tape to deposit the antiadhesive coating (Column 2 Lines 19-65).
	Gorbig does not specifically teach that the deposited coating was silicon oxide. However, Gorbig teaches that the precursors used to form the antiadhesive coating was hexamethyldisiloxane (Column 2 Lines 38-43) and that the antiadhesive coating was used a layer on the release material for the tape (Column 2 Lines 52-59).
	Serwon teaches an adhesive tape (Abstract and Page 1 Paragraph 0001) comprising a liner 28 having a release film/layer comprised of silica/silicon dioxide (Page 2 Paragraph 0023-0026).
	Furthermore, Affinito teaches a low pressure plasma deposition process (Abstract) where hexamethyldisiloxane was used to deposit silicon dioxide (Column 6 Lines 38-41).
	Based on the teachings of Serwon and Affinito, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the antiadhesive coating of Gorbig from silicon oxide because silicon dioxide was a known antiadhesive/release material in the art for adhesive tapes and one of ordinary skill would have 
	As for claim 2, as was discussed previously, Gorbig teaches that the organic polyfunctional silane was hexamethyldisiloxane.
	As for claim 5, Gorbig teaches that the coating was applied over the entire area of the reverse/end face of the roll (Column 4 Lines 2-23).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gorbig in view of Serwon and Affinito et al as applied to claim 1 above, and further in view of Di Costanzo et al (U.S. Patent # 8,984,845).
	The teachings of Gorbig in view of Serwon and Affinito as they apply to claim 1 have been discussed previously and are incorporated herein.
	Gorbig teaches that an individual roll of adhesive tape 1 was unrolled/unwound and traverse wound during the coating process (Column 1 Lines 41-54).
	However, none of the references teach that the individual roll was formed from a mother roll slit transversely to a longitudinal direction. Gorbig does teach that the substrate/web-form material was formed from a polymer film (Column 2 Lines 49-51).
	Di Constanzo teaches plastic/polymer films used to form adhesive tapes (Abstract and Column 1 Lines 3-16). Di Constanzo further teaches that individual rolls used in adhesive coating were derived from slitting a mother roll (Column 3 Lines 39-44 and Column 8 Lines 4-13).
	Based on the teaches of Di Constanzo, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the individual .

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gorbig in view of Serwon and Affinito et al as applied to claim 1 above, and further in view of Hiramatsu et al (U.S. Patent Publication No. 2012/0135174).
	The teachings of Gorbig in view of Serwon and Affinito as they apply to claim 1 have been discussed previously and are incorporated herein.
	None of the references teach that the silicon dioxide/antiadhesive coating had a thickness of 60 to 600 nm and a constant thickness.
	Hiramatsu teaches an adhesive tape comprising a release layer (Abstract, Page 1 Paragraphs 0001 and 0009 and Page 4 Paragraph 0050) wherein the release layer had a thickness in the range of 30 to 500 nm, preferably 60 to 300 nm, in order to prevent heavy peeling and blocking when the tape is rolled (Page 5 Paragraph 0057).
	Based on the teachings of Hiramatsu, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the silicon dioxide antiadhesive coating of Gorbig in view of Serwon and Affinito to have a constant thickness in the range of 60 to 300 nm in order to prevent heavy peeling and blocking when the tape is rolled.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gorbig in view of Serwon and Affinito et al as applied to claim 1 above, and further in view of Lucast et al (U.S. Patent # 5,613,942).
	The teachings of Gorbig in view of Serwon and Affinito as they apply to claim 1 have been discussed previously and are incorporated herein.
	Gorbig does teach that the adhesive tape comprised a pressure-sensitive adhesive composition (Column 2 Lines 19-30).
	Lucast teaches an adhesive tape comprising a pressure sensitive adhesive comprised of a viscoelastic polymer/composition (Abstract and Column 4 Lines 61-65).
	Based on the teachings of Lucast, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the pressure sensitive adhesive of Gorbig in view of Serwon and Affinito from a viscoelastic polymer/composition because it was known in the art to form pressure sensitive adhesives from viscoelastic compositions.

Conclusion
	Claims 1 through 6 and 11 have been rejected. Claims 7 through 10 have been withdrawn from consideration. No claims were allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712